Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-6, 9-15 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yue Xu (Reg. No. 57,967) on 5/11/2022.
The application has been amended as follow: 
Claim 10 is amended as follow:
Claim 10, “A computer readable storage medium” in line 1, is amended to “A non-transitory computer readable storage medium”.

Reason for allowance
Claims 1-6, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, the amended limitation “receiving, by a second BMC, a preset command sent by a first BMC, wherein the first BMC communicates with the second BMC through a Universal Asynchronous Receiver/Transmitter (UART) interface, and the preset command indicates that transmission of a file is to be initiated, parsing the preset command, and stopping an Intelligent Platform Management Interface (IPMI) process  in response to the preset command, wherein the IPMI process intercepts and verifies a control command received through the UART interface and receiving, by using a communication function of the UART interface, a data file transmitted by the first BMC” in light of other features described in independent claims 1, 9 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
May 11, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447